Appeal by the *820defendant from a judgment of the Supreme Court, Kings County (Del Guidice, J.), rendered December 8, 2008, convicting him of robbery in the third degree, after a nonjury trial and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to establish extraordinary circumstances that would warrant disturbing the sentence imposed (see People v Pedraza, 66 NY2d 626, 627 [1985]; People v Farrar, 52 NY2d 302, 305-306 [1981]; People v Masters, 36 AD3d 959, 960 [2007]; People v Torres, 150 AD2d 406 [1989]). Further, in light of the defendant’s extensive criminal history, which includes numerous felony convictions for robbery, and the circumstances surrounding the commission of the instant offense, the sentencing of the defendant, as a second felony offender, to the maximum sentence was not excessive (see Penal Law § 70.06 [3] [d]; [4] [b]; § 160.05; People v Toney, 12 AD3d 623 [2004]; People v Rychel, 284 AD2d 662 [2001]; People v Suitte, 90 AD2d 80, 84 [1982]). Dillon, J.P., Dickerson, Belen and Roman, JJ., concur.